Warner, Chief Justice.
This was a bill filed by the complainant against the defendant for an account and settlement. On the trial of the case, the jury found a verdict in favor of the complainant for the sum of $900 00. ’ The defendant made a motion for a new trial on the various grounds therein set forth, which was overruled by the court, and the defendant excepted.
1. In relation to the ground taken in the motion that the complainant’s counsel unfairly represented- the testimony, and drew erroneous conclusions therefrom in his argument of the case to the jury, we can only say that if the complainant’s counsel was guilty of any improper conduct unbecoming an *43attorney, and counselor at law, or solicitor, in the management or argument of the case in court, and especially as to the alleged irregularities complained of, it was the duty of the opposing counsel then and there to have called the attention of the court to such irregularity or improper conduct, and have obtained the judgment of the court thereon. Until the matter had been brought to the attention of the court below, and a judgment rendered thereon, there is nothing here for this court to review in connection with the alleged misconduct of the complainant’s solicitor in the argument of the case. This court has no original jurisdiction to control the conduct of attorneys and solicitors in the argument of cases in the superior courts, or any other, except its own court.
2. In looking through the record in this case, we find no error in overruling the motion for a new trial. There is sufficient evidence in the record to support the verdict, and we will not disturb it. This case comes within the repeated rulings of this court in similar cases.
Let the judgment of the court below be affirmed.